Citation Nr: 0007335	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  The veteran's DD-214 shows that he served 
in Vietnam with Company C of the 704th "MG" Battalion of 
the 4th Infantry Division.  The veteran also had periods of 
active duty for training while with the Army National Guard 
from 1978 to 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claims seeking 
entitlement to service connection for an injury to the lumbar 
spine, a cervical spine condition, a left leg condition, a 
skin condition secondary to exposure to Agent Orange, a 
nervous condition to include PTSD, a stomach condition, and 
an eye problem.  

The veteran's claims were initially before the Board in May 
1998.  At that time, the Board denied the veteran's claims 
for PTSD, a skin disability as a result of exposure to 
herbicides, and a stomach disability, and remanded the 
remaining four claims.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 1999, the Secretary of Veterans Affairs, 
represented by the Office of General Counsel, and the 
veteran, represented by private counsel, filed a document 
entitled "Joint Motion for Remand in Part and to Stay 
Further Proceedings."  Thereafter, in October 1999, the 
Court ordered that the joint motion be granted and that the 
Board's decision be vacated and remanded.


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends he has PTSD as a result of stressors he 
experienced in service.  In support of his claim, he 
described stressors related to service, and submitted medical 
evidence showing a diagnosis of PTSD that is related to 
service. Under these circumstances, his claim of entitlement 
to service connection for PTSD is plausible and, therefore, 
well-grounded.  See 38 U.S.C.A. § 5107 (West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed subject to further 
action as discussed below. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The October 1999 joint motion to vacate and remand asserted 
that the appellant's claim should be remanded to allow the 
Board to more fully articulate reasons or bases for its 
finding regarding the applicability of the provisions of 
38 U.S.C.A. § 1154 (b) and regarding whether the veteran 
engaged in combat with the enemy.  The VA Office of General 
Counsel has held that the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  

After the October 1999 Court order to vacate the Board 
decision, the veteran's attorney submitted a letter dated 
January 11, 2000, in which he enclosed additional evidence 
regarding the veteran's claim, including morning reports and 
lessons learned documents from the veteran's company, a 
letter from a veteran who served with the veteran in his 
company, and a list of veterans killed in action, showing 
that someone in the veteran's company was killed on April 28, 
1969.  The attorney stated that the veteran "waived" 
further assistance by the Board, and that a request to ESG 
for further records would turn up nothing more than what he 
had submitted.  

However, several potentially important items of evidence are 
not currently of record.  For example, the claims folder does 
not include a copy of the veteran's DA-20 or his complete 
service personnel records.  Furthermore, the material 
recently submitted includes references to additional 
stressors.  Therefore, if it is determined that the veteran 
did not engage in combat with the enemy, further development 
is still needed regarding the question of whether the 
veteran's alleged stressors can be verified.

The veteran has been diagnosed with PTSD and has described 
several different stressors related to combat in Vietnam.  
Pursuant to 38 C.F.R. § 3.304 (f), if the evidence 
establishes that the veteran engaged in combat, and his 
stressor is related to that combat, then the veteran's lay 
testimony alone can establish the occurrence of the stressor.  
38 C.F.R. § 3.304 (f) (1999). 

The veteran has described stressors of traveling in convoys 
through territory where mines were encountered, and firing a 
rifle at the enemy on a few occasions (June 1993 VA 
psychological examination).  He also described being shot at 
while bringing convoys from Pleiku to the field, and having 
to shoot back in the direction where the shooting was coming 
from, and having mortars and rockets hit their guard post and 
having to retreat to his unit's bunker (April 1995 VA 
psychological examination).  

The evidence that the veteran's attorney submitted in January 
2000 also addresses stressful situations that the veteran 
allegedly underwent.  Included in this evidence was a lay 
statement from L. H. (who was in the veteran's company) from 
May 1999.  L.H. asserts that on one occasion the unit's 
landing strip was surrounded by VietCong, on another occasion 
their convoy was hit on the highway from Pleiku to Docto, and 
that on another occasion one of their comrades opened fire on 
them.  He asserted that these events happened in the Summer 
of 1969.  The veteran's attorney also submitted a list of 
people killed in action, including a "[redacted]", who 
was in the veteran's company.  

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps." Veterans Benefits Administration Manual  M21-
1, Part VI, Change 61, para. 11.38 (f) (4) (September 12, 
1997).  It should be noted that the USASCRUR performs the 
same duties that the ESG used to perform.  

Notwithstanding the RO's March 1995 letter to the veteran 
requesting information about his stressors (and the veteran's 
lack of a response), the RO should again make an effort to 
obtain more specific information from the veteran about all 
of his alleged stressors.  Regardless of whether the veteran 
responds to such request, the RO must still attempt to verify 
the stressful incidents related by the veteran with the 
USASCRUR.  The RO should forward to the USASCRUR as much 
specific information as possible about the veteran's 
identified stressors and should also forward the veteran's 
DD-214 Form and DA-20 Form.  USASCRUR should provide all 
relevant documents for the time periods in question to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, or morning reports if applicable.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF) and his DA Form 
20.  These records should be reviewed to 
ascertain whether they potentially 
corroborate the veteran's contentions.

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding whether 
the veteran engaged in combat with the 
enemy, as well as the claimed stressors 
to which he was exposed during his period 
of service.  He should include specific 
details of the claimed stressful events 
during service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  He should be asked to 
provide specific information about the 
following alleged stressors in 
particular: (a) traveling in areas where 
mines were encountered; (b) being shot at 
and having to shoot back while bringing 
convoys from Pleiku; (c) having mortars 
and rockets hit his guard post; (d) 
having one of his comrades open fire on 
him on one occasion; (e) having the 
landing strip where he was at surrounded 
by VietCong; (f) the death of "[redacted]."

5.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  
These stressors include: (a) traveling in 
areas where mines were encountered; (b) 
being shot at and having to shoot back 
while bringing convoys from Pleiku; (c) 
having mortars and rockets hit their 
guard post; (d) having one of his 
comrades open fire on him on one 
occasion; (e) having the landing strip 
where he was at surrounded by VietCong; 
(f) the death of "[redacted]."  The 
RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents, to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, unit histories, or morning 
reports, if applicable.  Any response 
received from USASCRUR should be made 
part of the record.
 
6.  If the USASCRUR requests a more 
specific description of the stressor in 
question, the RO should immediately 
inform the veteran of the specific 
details requested by USASCRUR.  If the 
veteran provides a reasonably responsive 
reply, the RO should forward it to the 
requesting agency.  

7.  If the RO determines that the veteran 
"engaged in combat with the enemy" 
pursuant to 38 C.F.R. § 3.304 (f), or if 
any stressors are verified as a result of 
the requested development, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  If a 
diagnosis of PTSD is reported, the 
examiner should identify the stressor or 
stressors on which the diagnosis is 
based.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In so doing, the RO must determine 
whether the veteran engaged in combat 
with the enemy pursuant to 38 U.S.C.A. 
§ 1154 (b) and VAOPGCPREC 12-99 (October 
18, 1999).  

10.  If it is determined that the veteran 
did not engage in combat with the enemy, 
the RO must determine whether the 
veteran's stressors can be verified or 
not.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
-
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 



